United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bath, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1156
Issued: January 22, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 17, 2018 appellant filed a timely appeal from a January 29, 2018 merit decision
and a May 4, 2018 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish pelvis and
back conditions causally related to the accepted December 9, 2017 employment incident; and
(2) whether OWCP properly denied appellant’s request for a review of the written record as
untimely filed pursuant to 5 U.S.C. § 8124.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 9, 2017 appellant, then a 63-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that date she developed pelvic pain due to a fall on snow in
the performance of duty. She stopped work on the date of injury. In an accompanying undated
narrative statement, appellant related that, on December 9, 2017, she parked her car at an address
to deliver two parcels and that the car started to slide backwards down a snow covered and icy
driveway into a road and a tree. As she tried to grab the door of the truck, she slipped. On the
reverse side of the claim form, the employing establishment controverted the claim, contending
that the vehicle could not have slid 132 feet because it was not running and it was against policy
to leave a vehicle running while unattended.
In support of her claim, appellant submitted two medical reports from Dr. Faton Bilali, a
Board-certified family practitioner. In his narrative medical report dated December 9, 2017,
Dr. Bilali indicated that she was evaluated that day for left low back pain. He ordered diagnostic
tests and placed appellant off work until her next evaluation. In his duty status report (Form CA17), also dated December 9, 2017, Dr. Bilali diagnosed a left pelvis contusion due to an injury on
that date. He advised that appellant could not resume work.
A December 12, 2017 pelvis magnetic resonance imaging (MRI) scan report from Dr. Amit
Malhotra, a radiologist and an internist, was received by OWCP. Dr. Malhotra provided an
impression of no bone contusion or fracture, degenerative disc disease of the lower lumbar spine,
mild levoscoliosis, minimal effusion of the right hip joint space with minimal changes of
osteoarthritis, and minimal arthrosis of the sacroiliac joints with minimal subchondral edema. He
also provided an impression of mild-to-moderate tendinopathy at the origin of the hamstrings
tendons with small intrasubstance delaminating tears at the origin of the hamstrings tendon
bilaterally, mild-to-moderate tendinopathy at the insertion of the gluteus minimus and gluteus
medius tendon, and heterogeneous appearance of the uterus with possible ﬁbroids.
OWCP received a series of reports from Dr. Troy Wood, an attending physiatrist. In
narrative reports dated December 11 and 20, 2017, Dr. Wood noted appellant’s history, discussed
examination findings, and assessed left low back pain. In his December 11, 2017 report, he placed
her off work until her next evaluation. In his December 20, 2017 report, Dr. Wood advised that
appellant could return to unrestricted activity as of the date of his evaluation. In an accompanying
December 20, 2017 Form CA-17 report, he noted a history that she fell on December 9, 2017.
Dr. Wood diagnosed lumbago due to injury and released appellant to return to full-time work with
no restrictions.
On December 21, 2017 the employing establishment offered appellant a modified rural
carrier position which she accepted on that date.
A December 26, 2017 treatment note signed by Alicia Kresley, a physical therapist, listed
a diagnosis of low back pain and addressed the treatment of appellant’s diagnosed condition.
By development letter dated December 29, 2017, OWCP advised appellant of the
deficiencies of her claim and requested that she respond to a form questionnaire in order to
establish that she actually experienced the incident alleged to have caused an injury and a medical

2

report from her attending physician including a diagnosis, history of the injury, examination
findings, and a rationalized opinion explaining how the reported work incident caused or
aggravated her medical condition. The questionnaire requested that she describe the nature of her
injury, how the injury occurred, and any prior similar injuries or medical conditions. OWCP
afforded appellant 30 days to submit the necessary evidence.
OWCP received an additional treatment note dated December 21, 2017 by Ms. Kresley
who addressed the treatment of appellant’s diagnosed low back pain and assessed that her
condition was secondary to a fall at work on December 9, 2017.
OWCP also received additional reports from Dr. Wood. In a narrative report and Form
CA-17 report dated December 30, 2017, Dr. Wood reiterated his assessment of left lower back
pain. In the narrative report, he indicated that appellant related a history that she sustained an
injury at work. In the Form CA-17 report, Dr. Wood obtained a history that on December 9, 2017
she fell trying to grab a truck. He opined that the diagnosed back condition was due to appellant’s
injury. Dr. Wood continued to advise that she could perform full-duty work.
In a January 22, 2018 letter, Dr. Wood noted a history of appellant’s treatment in his clinic
which commenced on December 9, 2017 by a different physician who reported a mechanism of
injury that she fell onto her lower back on an icy ground from a recent snowfall as she tried to grab
a side view mirror to stop a vehicle, which was sliding down an incline. Appellant immediately
felt pain. Dr. Wood noted that she was diagnosed with left lower back pain based on the
December 9, 2017 evaluation. He indicated that appellant initially presented to him on
December 11, 2017 and reported the December 9, 2017 slip and fall and development of low back
pain to him. Dr. Wood discussed her medical treatment and related that she was feeling well and
had returned to full-duty work. He opined that the reported mechanism of injury was consistent
with appellant’s symptoms, physical examination, and diagnostic ﬁndings. Dr. Wood related that
an assessment code used throughout her most recent treatment was lower back pain (M54.5)
secondary to the fall in question. He indicated that, upon physical examination during her initial
visit, appellant was visibly in pain. Appellant had an antalgic gait, tenderness of the left lumbar
surrounding musculature, decreased range of lumbar range of motion which also caused her pain
with normal reflexes, and muscle testing of the lower extremities. Dr. Wood concluded that her
fall was directly related to the subsequent pain and injury that developed. A review of appellant’s
medical chart revealed that she was evaluated for right-sided low back pain in 2013. She had fully
recovered at that time with physical therapy. Dr. Wood believed that those issues and symptoms
were unrelated to the injury in question. He concluded that the current injury was separate from
the complaints, treatment, and condition in 2013.
Appellant also submitted a December 28, 2017 treatment note in which Ms. Kresley again
addressed the treatment of appellant’s low back pain and assessed her limitations.
By letter dated January 24, 2018, the employing establishment further challenged
appellant’s claim. It contended that, while she stated that she fell in the snow, she failed to mention
the events leading up to the fall. The employing establishment indicated that a surveillance video
from a homeowner showed appellant pulling into a driveway and as she exited the vehicle, the
lights and wipers were still on. It was assumed that she left the vehicle running. The surveillance
video also showed the wheels on the vehicle turning backwards and the vehicle moving down the

3

driveway. The surveillance video showed appellant running to catch her vehicle and then falling
face ﬁrst. The employing establishment indicated that on December 8, 2017 she received a safety
talk in which proper procedures for backing up and preventing rollaway/runaway were reviewed.
It further claimed that the medical documentation indicated a diagnosis of left low back pain, but
that pain is a symptom rather than a medical condition. The employing establishment asserted that
appellant had not met her burden of proof to establish a work-related condition and, thus, requested
that OWCP deny her claim.
By decision dated January 29, 2018, OWCP denied appellant’s traumatic injury claim. It
noted that while the employing establishment disputed her claim that she fell in snow based on the
homeowner’s surveillance video, it “accepted [that she] did slip and fall while trying to secure the
run-away vehicle.” OWCP related that it had made no decision at that time on whether there was
any willful misconduct on appellant’s part as further information was needed to make that
determination. It further found that the medical evidence of record did not contain a diagnosed
medical condition in connection with the December 9, 2017 employment incident.
OWCP received a February 14, 2018 letter in which Dr. Wood essentially reiterated the
opinions, findings, and conclusions that he set forth in his January 22, 2018 letter.
In a February 24, 2018 appeal request form, postmarked April 2, 2018, and received by
OWCP on April 6, 2018, appellant requested a review of the written record by an OWCP hearing
representative.
By decision dated May 4, 2018, an OWCP hearing and review examiner denied appellant’s
request for a review of the written record as it was untimely filed. She found that the request was
not postmarked within 30 days of the issuance of the January 29, 2018 OWCP merit decision.
After exercising appellant’s discretion, the hearing representative further found that the issue in
the case could equally well be addressed through the reconsideration process.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
2

Id.

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

4

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

4

sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged.
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.5 The evidence required to establish causal
relationship is rationalized medical opinion evidence, based upon complete factual and medical
background, showing causal relationship between the claimed condition and the identified factors.6
The belief of the claimant that a condition was caused or aggravated by the employment is
insufficient to establish a causal relationship.7
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence sufficient to establish such causal relationship.8 Rationalized medical opinion
evidence is generally required to establish causal relationship. The opinion of the physician must
be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.9
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish pelvic and back
conditions causally related to the accepted December 9, 2017 employment incident.
Appellant submitted a series of reports from her attending physician, Dr. Wood. In Form
CA-17 reports dated December 20 and 30, 2017, Dr. Wood diagnosed lumbago and low back pain
due to the accepted December 9, 2017 employment incident and released her to return to full-time
work with no restrictions. However, he provided no medical rationale explaining how the
employment incident caused the diagnosed conditions and disability from work.10 Dr. Wood did
not explain how the mechanism of injury would have physiologically caused the diagnosed
condition.11 Thus, the Board finds that his reports are insufficient to establish causal relationship.

5

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined, respectively).
6

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

7

See M.J., Docket No. 17-0725 (issued May 17, 2018); see also Lee R. Haywood, 48 ECAB 145 (1996); Kathryn
Haggerty, 45 ECAB 383, 389 (1994).
8

K.V., Docket No. 18-0723 (issued November 9, 2018).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, supra note 4.

10

See T.M., Docket No. 08-0975 (issued February 6, 2009) (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).
11

R.R., Docket No. 16-1901 (issued April 17, 2017).

5

Dr. Wood, in a December 30, 2017 report, noted that appellant related a history that she
sustained a work injury. He assessed left lower back pain and advised that she could continue to
perform full-duty work. However, pain is a symptom and not a compensable diagnosis.12
Furthermore, Dr. Wood appears merely to repeat the history of injury as reported by appellant
without providing his own opinion regarding whether her condition was work related.13 For these
reasons, his report is insufficient to meet her burden of proof.
Similarly, in a January 22, 2018 report, Dr. Wood opined that appellant had lower back
pain secondary to the accepted December 9, 2017 fall. He maintained that the mechanism of injury
was consistent with her symptoms, physical examination findings, and diagnostic test results.
Dr. Wood advised that appellant’s right back pain in 2013, from which she had fully recovered,
was not related to her current back condition. It is not possible to establish the cause of a medical
condition if the physician has not provided a diagnosis, but only notes pain.14 The Board has
consistently held that a diagnosis of pain does not constitute the basis for the payment of
compensation.15 Without further explanation or rationale regarding causal relationship between a
diagnosed condition and the accepted work incident, this report is of limited probative value.16
Dr. Wood’s remaining reports are also insufficient to meet appellant’s burden of proof.
Within these additional reports, he again diagnosed low back pain, which as noted above, is not a
compensable diagnosis.17 Moreover, Dr. Wood failed to provide an opinion concluding that the
accepted December 9, 2017 employment incident caused or aggravated appellant’s diagnosed back
condition, disability status, medical treatment, and work restrictions.18
Dr. Bilali’s narrative report and Form CA-17 report dated December 9, 2017 diagnosed
left low back pain and a left pelvis contusion and placed appellant off work. In his CA-17 form
report, he advised that her left pelvis contusion was due to an injury on December 9, 2017.
However, Dr. Bilali did not offer medical rationale explaining how the accepted work incident
caused the diagnosed condition and resultant disability.19 Thus, his reports are insufficient to
establish appellant’s burden of proof.
Dr. Malhotra’s December 12, 2017 diagnostic test report addressed appellant’s pelvis
conditions, but failed to offer a medical opinion addressing whether the diagnosed conditions were
12

See supra note 10.

13
See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).
(Medical evidence which does not offer any opinion regarding the cause of an employee’s condition is of no probative
value on the issue of causal relationship).
14

See C.L., Docket No. 18-0363 (issued July 19, 2018); A.C., Docket No. 16-1587 (issued December 27, 2016).

15

See supra note 8.

16

C.L., Docket No. 17-0354 (issued July 10, 2018); Beverly A. Spencer, 55 ECAB 501 (2004).

17

See supra note 10.

18

See T.M., Docket No. 16-1456 (issued January 10, 2017); S.E., supra note 13.

19

Id.

6

caused or aggravated by the December 9, 2017 employment incident. The Board has held that
reports of diagnostic tests lack probative value as they do not provide an opinion on causal
relationship between appellant’s employment incident and a diagnosed condition.20
The December 21, 26, and 28 2017 treatment notes signed by Ms. Kresley, a physical
therapist, have no probative medical value. A physical therapist is not considered a “physician”
as defined under FECA.21 As such, this evidence is also insufficient to meet appellant’s burden of
proof.
The Board finds that appellant has not submitted any rationalized, probative medical
evidence sufficient to establish pelvis and back injuries causally related to the accepted
December 9, 2017 employment incident. Appellant, therefore, has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that “a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the issuance
of the decision, to a hearing on his [or her] claim before a representative of the Secretary.”22
Sections 10.617 and 10.618 of the federal regulations implementing this section of FECA provide
that a claimant shall be afforded a choice of an oral hearing or a review of the written record by a
representative of the Secretary.23 A claimant is entitled to a hearing or review of the written record
as a matter of right only if the request is filed within the requisite 30 days as determined by
postmark or other carrier’s date marking and before the claimant has requested reconsideration.24
Although there is no right to a review of the written record or an oral hearing if not requested
within the 30-day time period, OWCP may within its discretionary powers grant or deny
appellant’s request and must exercise its discretion.25

20

See S.G., Docket No. 17-1054 (issued September 14, 2017).

21
5 U.S.C. § 8101(2) provides that a physician includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by state law.
See Jennifer L. Sharp, 48 ECAB 209 (1996) (physical therapist); Charley V.B. Harley, 2 ECAB 208, 211 (1949) (a
medical issue such as causal relationship can only be resolved through the submission of probative medical evidence
from a physician).
22

5 U.S.C. § 8124(b)(1).

23

20 C.F.R. §§ 10.616, 10.617.

24

Id. at § 10.616(a).

25

Eddie Franklin, 51 ECAB 223 (1999); Delmont L. Thompson, 51 ECAB 155 (1999).

7

ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for review of the written
record.
Appellant’s February 24, 2018 request for a review of the written record was postmarked
on April 2, 2018, more than 30 days after the issuance of OWCP’s January 29, 2018 merit decision.
Because the postmark date was more than 30 days after the date of OWCP’s January 29, 2018
decision, the Board finds that the request was untimely filed and she was not entitled to a review
of the written record as a matter of right.26
Although appellant’s request for a review of the written record was untimely filed, OWCP
has the discretionary authority to grant the request and it must exercise such discretion.27 In its
May 4, 2018 decision, OWCP’s hearing and review examiner properly exercised her discretion by
notifying appellant that she had considered the matter in relation to the issue of whether she had
established an injury in the performance of duty and determined that the issue involved could be
equally well addressed by a request for reconsideration before OWCP. The Board finds that the
hearing and review examiner properly exercised her discretionary authority in denying appellant’s
request for a review of the written record.28 The Board has held that the only limitation on
OWCP’s authority is reasonableness. An abuse of discretion is generally shown through proof of
manifest error, a clearly unreasonable exercise of judgment, or actions taken which are contrary to
both logic and probable deductions from established facts.29 In this case, the evidence of record
does not indicate that OWCP abused its discretion by denying appellant’s request for a review of
the written record. Accordingly, the Board finds that OWCP properly denied appellant’s request
for a review of the written record.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish pelvic and back
conditions causally related to the accepted December 9, 2017 employment incident. The Board
further finds that OWCP properly denied her request for a review of the written record as untimely
filed pursuant to 5 U.S.C. § 8124.

26
The 30-day period for determining the timeliness of an employee’s request for an oral hearing or review
commences the day after the issuance of OWCP’s decision. See Donna A.Christley, 41 ECAB 90 (1989).
27

See supra note 25.

28

M.B., Docket No. 18-0717 (issued September 5, 2018); Mary B. Moss, 40 ECAB 640, 647 (1989).

29

Samuel R. Johnson, 51 ECAB 612 (2000).

8

ORDER
IT IS HEREBY ORDERED THAT the May 4 and January 29, 2018 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: January 22, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

